Case 1:18-cv-00502-JAO-KJM Document 9 Filed 02/14/19 Page 1 of 5   PageID #: 384



 KENJI M. PRICE #10523
 United States Attorney
 District of Hawaii

 HARRY YEE #3790
 Assistant U.S. Attorney
 Room 6-100, PJKK Federal Bldg.
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 Facsimile: (808) 541-3752
 Email: Harry.Yee@usdoj.gov

 JOSEPH H. HUNT
 Assistant Attorney General

 WILLIAM C. PEACHEY
 Director

 GLENN M. GIRHARRY
 Assistant Director

 SAMUEL P. GO NYS BAR #4234852
 Senior Litigation Counsel
 United States Department of Justice
 Office of Immigration Litigation, District Court Section
 P.O. Box 868, Ben Franklin Station
 Washington, D.C. 20044
 Telephone: (202) 353-9923
 E-mail: samuel.go@usdoj.gov

 Attorneys for Defendant

                       UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 YA-WEN HSIAO,                        )   Civil No. 1:18-cv-00502-JAO-KJM
                                      )
 Plaintiff,                           )   DEFENDANT’S SCHEDULING
                                      )   CONFERENCE STATEMENT;
 v.                                   )   CERTIFICATE OF SERVICE
                                      )
 ALEXANDER ACOSTA,                    )   DATE: February 25, 2018
 Secretary of Labor,                  )   TIME: 9:30 a.m.
                                      )   JUDGE: Honorable Kenneth J.
 Defendant.                           )          Mansfield
Case 1:18-cv-00502-JAO-KJM Document 9 Filed 02/14/19 Page 2 of 5   PageID #: 385



              DEFENDANT’S SCHEDULING CONFERENCE STATEMENT

       Defendant Alexander Acosta, Secretary of Labor, through

 undersigned counsel, submits his Rule 16 Scheduling Conference

 Statement in the above-referenced matter.

 1.    NATURE OF THE CASE

       Plaintiff brings this civil action against Defendant under

 the Administrative Procedure Act (“APA”), 5 U.S.C. § 702 et

 seq., and the Fifth Amendment of the Constitution, alleging,

 among other things, that (1) the United States Department of

 Labor’s (“DOL”) denial of a labor certification filed by the

 University of Hawaii’s John A. Burns School of Medicine “on

 behalf of Plaintiff,” and the Board of Alien Labor

 Certification’s (“BALCA”) affirmance of DOL’s denial is an abuse

 of discretion; (2) the En Banc procedures adopted by BALCA are

 arbitrary, capricious, and violate the APA; and that (3) BALCA’s

 adjudication violated Plaintiff’s Fifth Amendment due process

 rights.

 2.    STATEMENT OF JURISDICTION

       Defendant disputes that the Court has subject matter

 jurisdiction over this matter under Article III of the

 Constitution, as Plaintiff fails to meet her burden of showing

 that she has the requisite standing for the relief she seeks.

 Summers v. Earth Island Inst., 129 S. Ct. 1142, 1149 (2009).

 Plaintiff also fails to establish prudential standing. United
                                     - 2 -
Case 1:18-cv-00502-JAO-KJM Document 9 Filed 02/14/19 Page 3 of 5   PageID #: 386



 States v. Mindel, 80 F.3d 394, 397 (9th Cir. 1996). Defendant

 does not dispute venue at this time.

 3.    DEMAND FOR JURY TRIAL

       No jury trial has been demanded in this case.

 4.    APPROPRIATENESS OF DISCLOSURES

       Defendant agrees with Plaintiff that as this matter is an

 action for review of the administrative record, initial

 disclosures pursuant to the Fed. R. Civ. P. 26 and LR26.1 are

 not required. Defendant will obtain and serve the administrative

 record on Plaintiff in a timely manner, and does not oppose

 Plaintiff’s request to have an opportunity to ask that the

 record be supplemented, if necessary, within 30 days of

 receiving the record.

 5.    DISCOVERY COMPLETED/IN PROGRESS; MOTIONS PENDING & DATES

       Defendant agrees with Plaintiff that as an action for

 review of the administrative record, discovery is not

 appropriate for this case. Plaintiff’s challenge to the legality

 of rules and procedures does not involve any discovery.

 6.    APPROPRIATENESS OF SPECIAL PROCEDURES

       No special procedures appear necessary.

 7.    RELATED CASES

       Defendant is not aware of any related cases.




                                     - 3 -
Case 1:18-cv-00502-JAO-KJM Document 9 Filed 02/14/19 Page 4 of 5   PageID #: 387



 8.    ANY ADDITIONAL MATTERS

       No additional matters need be raised at this time.



 Dated: February 14, 2019              Respectfully submitted,

                                       KENJI M. PRICE
                                       United States Attorney
                                       District of Hawaii

                                       By:/s/ Harry Yee
                                       HARRY YEE
                                       Assistant U.S. Attorney

                                       JOSEPH H. HUNT
                                       Assistant Attorney General

                                       WILLIAM C. PEACHEY
                                       Director

                                       GLENN M. GIRDHARRY
                                       Assistant Director

                                       By:/s/ Samuel P. Go
                                       SAMUEL P. GO
                                       NYS Bar No. 4234852
                                       Senior Litigation Counsel
                                       United States Department of
                                       Justice
                                       Civil Division
                                       Office of Immigration Litigation
                                       District Court Section
                                       P.O. Box 868, Ben Franklin
                                       Station
                                       Washington, D.C. 20044
                                       Telephone: (202) 353-9923
                                       E-mail: Samuel.go@usdoj.gov

                                       Attorneys for Defendant




                                     - 4 -
Case 1:18-cv-00502-JAO-KJM Document 9 Filed 02/14/19 Page 5 of 5   PageID #: 388



                          CERTIFICATE OF SERVICE

       I hereby certify that, on February 14, 2019 by the method

 of service noted below, a true and correct copy of the foregoing

 was served on the following at their last known address:

       Served by First-Class Mail:

       Ya-Wen Hsiao                             February 14, 2019
       1141 Hoolai St., Apt. 201
       Honolulu, HI 96814



                                  /s/ Samuel P. Go
                                  Samuel P. Go
                                  Senior Litigation Counsel
                                  District Court Section
                                  Office of Immigration Litigation
                                  Civil Division
                                  U.S. Department of Justice
                                  P.O. Box 868, Ben Franklin Station
                                  Washington, D.C. 20044
                                  Tel: (202) 353-9923
                                  Fax: (202) 305-7000




                                     - 5 -
